


SNYDER’S-LANCE, INC.
Exhibit 10.2




Annual Performance Incentive Plan for Officers and Key Managers


Purposes and Introduction. The Annual Performance Incentive Plan for Officers
and Key Managers (the “Plan”) provides the framework for establishing annual
Performance Cash Awards under the Snyder’s-Lance, Inc. 2012 Key Employee
Incentive Plan (the “Incentive Plan”). Except as otherwise expressly defined
herein, capitalized terms shall be as defined in the Incentive Plan. The primary
purposes of the Plan are to:


•
Motivate behaviors that lead to the successful achievement of specific sales,
financial and operations goals that support Snyder’s-Lance, Inc. stated business
strategy and to align participants’ interests with those of stockholders.

•
Emphasize link between participants’ performance and rewards for meeting
predetermined, specific goals.

•
Focus participant’s attention on operational effectiveness from both an earnings
and an investment perspective.

•
Promote the performance orientation at Snyder’s-Lance, Inc. and communicate to
employees that greater responsibility carries greater rewards.



Plan Year. The period over which performance will be measured is the Company’s
fiscal year (the “Plan Year”).


Eligibility and Participation. Eligibility in the Plan is limited to Officers
and Key Managers of Snyder’s-Lance, Inc. who are key to Snyder’s-Lance, Inc.
success. The Compensation Committee of the Board of Directors (the “Compensation
Committee”) will review and approve for each Plan Year the participants
nominated by the Chief Executive Officer. Participation in one year does not
guarantee participation in a following year, but instead will be reevaluated and
determined on an annual basis. Participants in the Plan for a Plan Year may not
participate in any other annual incentive plan (e.g., sales incentives, etc.)
offered by Snyder’s-Lance, Inc. or its affiliates for that Plan Year.
    
Target Incentives Awards. Each participant will be assigned a Target Incentive
expressed as a percentage of his or her base salary. Participants may be
assigned Target Incentives by position, by salary level or based on other
factors as determined by the Compensation Committee. Target Incentives will be
reevaluated at least every other year, if not annually. If the job
responsibility of a position changes during the year, or base salary is
increased significantly, the Target Incentive shall be revised as appropriate.
Target Incentives will be communicated to each participant as close to the
beginning of the year as practicable, in writing. Final awards will be
calculated by multiplying each participant’s Target Incentive by the appropriate
percentage (based on performance for the year, as described below).


Performance Goals and Award Funding. For each Plan Year, the Compensation
Committee will establish the applicable Performance Goals and formula, including
Threshold, Target and Maximum performance levels. If more than one Performance
Goal applies for a Plan year, the

1



--------------------------------------------------------------------------------




Compensation Committee will establish the relative weighting of the Performance
Goals. For awards intended to be Qualified Performance-Based Awards, the
Compensation Committee will establish the Performance Goals in a manner
consistent with that intent. Award funding levels will be determined based on
actual performance as follows:


 
Threshold
Target
Maximum
Award Level Funded
TBD
100%
TBD



The Threshold and Maximum funding levels will be determined by the Compensation
Committee each year. Percent of payout will be determined on a straight line
basis from Threshold to Target and from Target to Maximum. There will be no
payout unless the Threshold for the applicable Performance Goal is reached.
Threshold, Target and Maximum levels will be defined at the beginning of each
Plan Year for each Performance Goal. The Performance Goals and formula will be
communicated to each participant as soon as practicable after they have been
established. Final Target Incentive Awards will be calculated after the
Compensation Committee has reviewed the Company’s audited financial statements
for the Plan Year and determined the performance level achieved. The following
definitions for the terms Maximum, Target and Threshold should help set the
goals for each year, as well as evaluate the payouts:


•
Maximum: Excellent; deserves an above-market incentive

•
Target: Normal or expected performance; deserves market-level incentive

•
Threshold: Lowest level of performance deserving payment above base salary;
deserves below-market incentive



Form and Timing of Payments. Final award payments for a Plan Year will be made
in cash as soon as practicable after award amounts are approved by the
Compensation Committee, but not more than 75 days after the end of the Plan
Year. All awards will be rounded to the nearest $100.


Change in Status. An employee hired into an eligible position during the Plan
Year may participate in the Plan for the balance of the Plan Year on a pro rata
basis.


Certain Terminations of Employment. In the event a participant voluntarily
terminates employment (other than Retirement) or is terminated involuntarily
during the Plan Year, any award will be forfeited. In the event of death,
Disability or Retirement during the Plan Year, the award will be paid on a pro
rata basis based on the actual performance determined after the end of the Plan
Year. In the event of any termination of employment after the end of the Plan
Year (including death, Disability, Retirement, voluntary termination or
involuntary termination for any reason), any award will be determined based on
actual performance and paid at the same time as awards are paid to all other
participants. “Retirement” is defined under the Incentive Plan to mean the
participant’s termination of employment with the Company either (i) after
attainment of age 65 or (ii) after attainment of age 55 with the prior consent
of the Compensation Committee.


Change In Control. In the event of a Change in Control, pro rata payouts will be
made at target for the year-to-date, based on the number of days in the Plan
Year preceding the closing of the Change in Control transaction. Payouts will be
made within 30 days after the relevant transaction has been closed.

2



--------------------------------------------------------------------------------




Withholding. The Company shall withhold from award payments any Federal,
foreign, state or local income or other taxes required to be withheld.


Communications. Progress reports should be made to participants quarterly
showing the year-to-date performance results and the percentage of Target
Incentives that would be earned if results remain at that level for the entire
year.


Executive Officers. Notwithstanding any provisions to the contrary above,
participation, Target Incentive Awards and pro-rations for executive officers,
including the Chief Executive Officer, shall be approved by the Compensation
Committee.


Stockholder Approval. The Plan and the awards hereunder are made pursuant to the
Incentive Plan, which was most recently approved by the Company’s stockholders
at the Annual Meeting of Stockholders held on May 3, 2012.


Governance. The Compensation Committee is ultimately responsible for the
administration and governance of the Plan. Actions requiring Compensation
Committee approval include final determination of plan eligibility and
participation, identification of performance measures, performance objectives
and final award determination. The Compensation Committee may adjust any award
due to extraordinary events such as acquisitions, dispositions, discontinued
operations, required accounting adjustments or similar events, all as specified
in Section 11(d) of the Incentive Plan; provided, however, that the Compensation
Committee shall at all times be required to exercise this discretionary power in
a manner, and subject to such limitations, as will permit all payments under the
Plan to “covered employees,” as defined in Section 162(m) of the Internal
Revenue Code, to continue to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code. In addition, under the Incentive Plan,
the Compensation Committee retains the discretion to reduce any award amount
from the amount otherwise determined under the applicable formula. Subject to
the foregoing, the decisions of the Compensation Committee shall be conclusive
and binding on all participants.


AMENDED AND APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF
THE CORPORATION ON FEBRUARY 7, 2013



3

